Chief Justice Bibb
delivered the Opinion of the Court.
Rust, by his bill, states that he sold to Goodman, three hundred acres of land, and bound himself in writing to convey by deed of quit-claim, Goodman taking his claim as derived from Joseph Carman, the patentee, at all risques, and chancing the title, in consideration whereof, Goodman executed to him two notes, for §300 each, which notes have been lost or mislaid, and asks a decree for the money.
Goodman resists the payment, because Rust induced him to buy by misrepresentation, in asserting that the patent of Carman was the better claim, and that the boundaries of Dunlap and Hilligass’s patent of 98.000 acres, could not be identified,; whereas in truth, they are well known and cover Carman’s patent—that he made choice of the 300 acres, hut Rust could not give him possession, other persons holding adversely to Rust refusing to yield posssession—and because Rust has no claim or derivation of title under Carman’s patent, and had agreed to rescind the contract.
Rust is called on by Goodman to set forth and exhibit his claim under Carman’s patent—but shows none. The facts of misrepresentation and Rust’s inability to give possession even, are fully proved.
True and faithful representations, were not the less important to Goodman, nor unfaithful and false representations more permissible to Rust, by reason of Goodman’s agreeing to take a quit-claim conveyance, under Carman’s patent; nor can the obligation of Rust, be satisfied by a naked parchment or paper to be signed by him, without any derivation of title or colour of claim under Carman’s patent, Rust, as complainant in equity, appears to be *422seeking the aid of the court, to assist him in imposing on Goodman, by a sale of moon-shine. The money should not have been decreed to Rust, but the contract rescinded according to the prayer of Goodman.
Chupeiae, for plantiff.
It is decreed arid ordered that the decree of the circuit court, be annulled and reversed; that the cause be remanded with directions to the circuit court, to rescind the contract in the, hill mentioned, with costs to be paid by the complainant Rust, to the defendant Goodman.
Goodman to recover his costs in this court.